January 20, 2009


Mr. Gregory S. Coleman
Yetter Warden & Coleman, LLP
221 West 6th St,, Suite 750
Austin, TX 78701


Mr. Steven D. Sanfelippo
Rose Walker, L.L.P.
3500 Maple Avenue, Suite 900
Dallas, TX 75219
Mr. Shawn Michael Bates
Yetter Warden & Coleman, LLP
2 Houston Center
909 Fannin Ste 3600
Houston, TX 77002

Honorable Mark J. Rusch
401st District Court
210 S. McDonald Street, Ste. 226
McKinney, TX 75069

RE:   Case Number:  09-0020
      Court of Appeals Number:  05-08-01395-CV
      Trial Court Number:  401-00568-2008

Style:      IN RE  WILMER CUTLER PICKERING HALE AND DORR LLP

Dear Counsel:

      Today the Supreme Court of Texas granted  Relator's  Emergency  Motion
for Temporary Relief to Stay Proceedings and issued the enclosed stay  order
in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lisa Matz   |
|   |Ms. Hannah      |
|   |Kunkle          |